Citation Nr: 0935119	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-30 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for arteriosclerotic 
coronary artery disease, status post (s/p) myocardial 
infarction with cardiomyopathy and carotid stenosis.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1975 to July 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  


FINDINGS OF FACT

1.  The Veteran did not manifest findings referable to a 
heart disorder while on active duty.  Heart test results were 
within normal limits and the Veteran's chest pains were 
attributed to other etiologies.  

2. The currently demonstrated heart disorder did not onset in 
service and is not otherwise shown to be due to an event or 
incident of the Veteran's period of active service.  
Arteriosclerotic coronary artery disease was first shown many 
years after service.
 

CONCLUSION OF LAW

The Veteran's heart disorder is not due to disease or injury 
that was incurred in or aggravated by active service and an 
arteriosclerotic coronary artery disease may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  No disability rating or 
effective date is assigned when service connection is 
denied.  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Where an organic heart disease is shown to a compensable 
degree within 1 year following separation from qualifying 
service, service connection may be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

During service, the Veteran was seen on multiple occasions 
for complaints of chest pain.  In a November 1983 service 
treatment record, the Veteran complained of chest pain which 
occurred after eating.  His medical history was negative for 
cardiac problems and EKG was negative.  An August 1990 
service treatment record reported that the etiology of the 
chest pain was unclear.  Another August 1990 service 
treatment record reported that myocardial infarction had been 
ruled out and that the chest pains were a probable 
exacerbation of the Veteran's peptic ulcer disease (PUD).  An 
October 1990 service cardiovascular risk screen reported that 
the Veteran's collective risk factors did not exceed the 
primary screen limits, as such the Veteran was cleared for 
the Army's physical fitness training and testing program.

In a November 1994 service treatment record, the Veteran 
complained of an acute sudden onset of sharp, stabbing, mid-
chest pain below the distal 1/3 of his sternum.  The pain did 
not radiate anywhere and was not made worse by movements.  
The examiner reported that the Veteran had no history of 
cardiac problems; however, the Veteran did have a history of 
PUD and was currently taking Zartac.  The Veteran displayed 
no pain whatsoever presenting in the ER.  The examiner 
recorded that the physical examination was completely 
unremarkable.

In an April 1996 service treatment record, the Veteran was 
evaluated for chest tightness, presumed unstable angina 
pectoris with risk factors for coronary disease.  
Objectively, the heart examination was unremarkable.  EKG 
results revealed sinus rhythm with some early repolarization; 
otherwise EKG was normal.  Noted risk factors for coronary 
artery disease included long-standing cigarette smoking.  The 
new onset chest discomfort was consistent with angina 
pectoris.  The Veteran underwent cardiac catheterization 
which showed normal left heart filling pressures, normal left 
ventricular performance and wall motion and normal coronary 
arteries.  The examiner recommended that the Veteran be 
assessed for other etiologies of his chest discomfort.

Subsequent to service, the Veteran asserts that his heart 
disorder onset in service, mainly due to his hyperlipidemina 
and the lack of treatment related thereto.  In a December 
1998 private treatment record, the Veteran underwent a graded 
stress test secondary to atypical chest pain.  The Veteran 
exercised per standard Bruce Protocol to a maximum heart rat 
of 165 which was 95 percent of maximal predicted heart rate; 
this equated to 9 minutes and 33 seconds which represented 
13. 5 minutes of work.  There was no symptomatology 
associated with the above and no associated EKG changes and 
no dysrhythmias.  The impression from the examination was 
significant fixed coronary artery lesion and normal blood 
pressure response to exercise.

In a June 2006 VA examination, the Veteran reported that he 
began having chest pain during service.  He reported that 
this chest pain was diagnosed in 1996, prior to his 
discharge, as coronary artery disease with ischemic 
cardiomyopathy.  Since that time, he had such symptoms as 
chest pain, dyspnea, fatigue and dizziness.  He had a 
myocardial infarction in 2001.  Currently, the Veteran 
reported that he was prescribed medication to treat his 
congestive heart failure, high blood pressure, ulcer, and 
high cholesterol.  The Veteran's MET level was a 4 at the 
time of the examination and he reported that he was not able 
to work due to his heart disease.  He reported that heart 
catheterization in March 1996 showed cardiomyopathy with an 
ejection fraction of less than 30 percent (which was 
considered heart disease).  He reported that he was told that 
his left carotid artery was closed.  He reported that he was 
not working and could not work because he could not find a 
job sufficiently sedentary.

On objective examination, the Veteran was diagnosed with 
cardiomyopathy with low ejection fraction, arteriosclerotic 
coronary artery disease with history of myocardial infarction 
and postop cardiac catheterization with placement of 2 
stents.

In a follow-up June 2006 VA addendum opinion, the examiner 
reported that it was difficult to determine how the Veteran 
concluded that he had an ejection fraction of 30 percent 
prior to discharge, given that the objective medical evidence 
did not support this statement.  The examiner opined that it 
would be impossible to determine absolutely whether the 
Veteran had developed myocardial infarction, as well as 
ejection fraction limitation during his service career.  To 
that end, the examiner explained that the Veteran did 
currently have heart disease; however, to determine when it 
began would require unwarranted speculation.

In a February 2009 VA examination, the examiner concluded 
that there was "unequivocal documentation that the Veteran 
"DID NOT HAVE coronary artery disease or its onset while in 
service."  In this regard, the examiner noted that the 
Veteran was seen for chest complaints during service; 
however, the examiner explained the service records indicated 
that the chest pain was the same pain the Veteran got after 
eating.  To that end, the examiner noted that the Veteran had 
an extensive history of PUD while in service and the chest 
pain symptoms were attributed to his PUD.  Cardiac sources of 
the chest pain were evaluated and always ruled out (as 
evidenced by the normal heart catheterization).

The examiner noted the December 1998 private treatment record 
which summarily reported that the findings were normal; 
however, included an impression that read "significant fixed 
coronary artery lesion."  To that end, the examiner 
explained that this record was either incomplete or 
inaccurate because the listed findings did not support the 
impression.  The examiner concluded that the document was 
wholly inadequate to make any diagnosis of coronary artery 
disease in 1998 for this Veteran.

The examiner also reported that a record from the North 
Carolina Department of Health and Human Services noted that 
the Veteran's onset of coronary symptoms was 2001 with an 
additional comment that the Veteran indicated he probably had 
symptoms some six months prior.  Finally, the examiner noted 
the April 1996 heart catheterization unequivocally documented 
normal coronary arteries and normal left ventricular 
performance and wall motion.

The examiner also opined that it was less likely as not that 
the Veteran's cholesterol profile significantly contributed 
or aggravated the development of coronary artery disease in 
the Veteran.  The examiner noted that the Veteran's total 
cholesterol was 230; HDL (good cholesterol) was 46 and LDL 
(bad cholesterol) was 167.  The examiner explained that the 
Veteran had multiple risk factors for the development of 
coronary artery disease, including a family history of 
coronary artery disease, a history of tobacco abuse, 
hypertension, diabetes and hypercholesterolemia.  The 
examiner noted that the Veteran had an elevated LDL; however, 
the Veteran also had an elevated HDL.  The net result, the 
examiner explained, was a small increase in the calculated 
risk of developing coronary artery disease.  The examiner 
commented that the relative contribution of family history, 
smoking and hypertension towards the development of coronary 
artery disease in the Veteran was on the order to 3-5 times 
greater (300-500% greater risk) than the contribution of the 
cholesterol.

Given its review of the record, the Board finds that service 
connection for a heart disorder is not warranted in this 
case.  In this regard, the Board observes that although the 
Veteran currently has a diagnosed heart disorder, the 
etiology of the heart disorder has not been linked to service 
and the heart disorder has not been shown to have onset in 
service.  In this regard, the VA examinations have concluded 
after thorough review of the evidence of record that the 
heart disorder did not onset in service, onset within any 
presumptive periods or are otherwise related or due to an 
event or incident of the Veteran's period of service.  The 
Veteran has provided no evidence contradicting these 
opinions.  

The Board is aware that the December 1998 private treatment 
record found "significant fixed coronary artery lesion."  
However, the February 2009 VA examination pointed out 
insufficiency of this record in that the findings did not 
justify the conclusion.  In the February 2009 VA examination 
report, the examiner concluded, after a thorough review of 
the claims file and clinical findings, that (1) there was 
unequivocal documentation that the Veteran did not have 
coronary artery disease or it's onset while in service and 
(2) it was less likely as not that the Veteran's cholesterol 
profile significantly contributed or aggravated the 
development of his coronary artery disease.  The examiner is 
certainly competent to offer an opinion in this regard.  This 
opinion is also consistent with the evidence on file.   

The only other evidence of record supporting the Veteran's 
claim is his various lay assertions.  While he is certainly 
competent to testify concerning continuity of symptoms 
capable of lay observation, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Thus, the Veteran's lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For these reasons, the Board finds that a basis for awarding 
service connection for arteriosclerotic coronary artery 
disease, s/p myocardial infarction with cardiomyopathy and 
carotid stenosis has not been established.  The Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this appeal is denied.


ORDER

Service connection for arteriosclerotic coronary artery 
disease, s/p myocardial infarction with cardiomyopathy and 
carotid stenosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


